          Case 1:14-cv-08065-VEC Document 201 Filed 08/24/20 Page 1 of 2
                                                                            USDC SDNY
                                                                            DOCUMENT
                                                                            ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                DOC #:
SOUTHERN DISTRICT OF NEW YORK                                               DATE FILED: 08/24/2020
 -------------------------------------------------------------- X
 GEORGE AIRDAY,                                                 :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :      14-CV-8065 (VEC)
                                                                :
 THE CITY OF NEW YORK and KEITH                                 :          ORDER
 SCHWAM,                                                        :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on July 30, 2020, the parties informed the Court that: (1) they do not jointly

consent to referral to Magistrate Judge Aaron for a settlement conference; (2) they do not jointly

consent to waive their right to a jury trial; and (3) they do not jointly consent to all further

proceedings before the Magistrate Judge;

        IT IS HEREBY ORDERED THAT:

        1.       Motions in limine must be filed no later than October 16, 2020. Responses must

be filed no later than October 30, 2020. There will be no replies. If oral argument on any

motions in limine is necessary, the parties will be given at least two weeks’ notice of the date of

oral argument.

        2.       A joint pretrial order, joint requests to charge, and proposed voir-dire questions

(voir dire questions should be focused specifically on the facts of this case) must be filed no later

than December 18, 2020. The parties are directed to the Undersigned’s Individual Practices in

Civil Cases for the required contents of their joint pretrial order.

        3.       The parties will be given at least one month’s notice of their trial date. A Final

Pretrial Conference will be scheduled approximately 10 days before the first day of trial.
         Case 1:14-cv-08065-VEC Document 201 Filed 08/24/20 Page 2 of 2




       The parties are reminded that the Court is happy to refer them to Magistrate Judge Aaron

for a settlement conference upon joint request.

SO ORDERED.
                                                      _________________________________
Date: August 24, 2020                                 VALERIE CAPRONI
      New York, New York                              United States District Judge




                                                  2
